73 So.3d 821 (2011)
Marco T. GARIN, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D11-2848.
District Court of Appeal of Florida, Fifth District.
October 21, 2011.
Marco T. Garin, Raiford, pro se.
Pamela J. Bondi, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. The untimely appeal currently pending in this Court in Case No. 5D11-2958 shall proceed as timely filed.
PETITION GRANTED.
PALMER, TORPY and COHEN, JJ., concur.